Exhibit 10.27

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of November 18, 2013 (this “First Amendment”), to the
Credit Agreement, dated as of March 27, 2013 (the “Credit Agreement”), among
ARRIS Group, Inc. (formerly known as ARRIS Enterprises I, Inc.) (the “Company”),
ARRIS Enterprises, Inc. (formerly known as ARRIS Group, Inc.), Bank of America,
N.A., as administrative agent (the “Administrative Agent”), the several banks
and other financial institutions or entities from time to time parties thereto
(the “Lenders”), and the other agents parties thereto.

PRELIMINARY STATEMENTS

Pursuant to the Credit Agreement, the Lenders have agreed to make, and have
made, certain loans and other extensions of credit to the Company and the other
Borrowers.

The Company has requested that the Credit Agreement be amended to, among other
things, implement the corporate reorganization described on Exhibit A hereto and
the transactions related thereto (collectively, the “2013 Subsidiary
Reorganization”).

The Company has requested certain other amendments to the Credit Agreement.

The Lenders and the Administrative Agent are willing to agree to this First
Amendment on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

SECTION 2. Amendments to Article I. (a) Section 1.1 of the Credit Agreement is
hereby amended as of the First Amendment Effective Date by deleting the
definition of “Foreign Subsidiary” in its entirety and by substituting a new
definition of “Foreign Subsidiary” to read as follows:

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia or (b) any Subsidiary of a Foreign Subsidiary.

(b) Section 1.1 of the Credit Agreement is hereby amended as of the First
Amendment Effective Date by inserting, in proper alphabetical order, the
following new definitions:

“First Amendment” means the First Amendment, dated as of the First Amendment
Effective Date, to this Agreement.

“First Amendment Effective Date” means November 18, 2013.

SECTION 3. Amendments to Article VI. Section 6.02(b) of the Credit Agreement is
hereby amended as of the First Amendment Effective Date by deleting the words
“the chief executive officer, chief financial officer, treasurer or controller”
in clause (iii) thereof and by substituting therefor the words “Responsible
Officer.”



--------------------------------------------------------------------------------

SECTION 4. Amendments to Article VII. (a) Section 7.03 of the Credit Agreement
is hereby amended as of the First Amendment Effective Date by (i) deleting the
word “and” from the end of clause (m), (ii) replacing the period at the end of
clause (n) with the phrase “; and” and (iii) adding the following after clause
(n):

(o) transactions permitted by Section 7.04(c).

(b) Section 7.04 of the Credit Agreement is hereby amended as of the First
Amendment Effective Date by adding the following prior to the “;” at the end of
clause (c):

, and the Company and any Subsidiary may transfer any or all of the Equity
Interests of any Subsidiary that is not a Loan Party (together with any assets
held by such Subsidiary and any Subsidiaries thereof, including any Equity
Interests and any Pledged Notes) to the Company or any of its Subsidiaries, as a
contribution to capital, in exchange for promissory notes or other property or
otherwise;

SECTION 5. Amendment to Article IX. Section 9.10(b) of the Credit Agreement is
hereby amended as of the First Amendment Effective Date by replacing the phrase
“ceases to be a Subsidiary” with the phrase “is or becomes an Excluded
Subsidiary.”

SECTION 6. Consent to 2013 Subsidiary Reorganization. The Lenders (i) consent to
the consummation of the 2013 Subsidiary Reorganization and each portion thereof,
(ii) authorize (and confirm the authority of) the Administrative Agent pursuant
to Section 9.10 of the Credit Agreement to release each of General Instrument
International Holdings Inc., GIC International Holdco LLC and GIC International
Capital LLC from its obligations under the Loan Documents in connection with the
2013 Subsidiary Reorganization to the extent each such Subsidiary becomes an
Excluded Subsidiary and (iii) authorize (and confirm the authority of) the
Administrative Agent pursuant to Section 9.10 of the Credit Agreement to release
any liens which had been created by the Loan Documents that are required to be
released in connection with the 2013 Subsidiary Reorganization and other similar
foreign subsidiary reorganizations otherwise permitted by the Credit Agreement.

SECTION 7. Conditions to Effectiveness of First Amendment. This First Amendment
shall become effective on the date on which the following conditions precedent
have been satisfied or waived (the “First Amendment Effective Date”):

(a) Amendment Documentation. The Administrative Agent shall have received (i) a
counterpart of this First Amendment, executed and delivered by a duly authorized
officer of each Borrower and (ii) signature pages to this First Amendment,
executed and delivered by the Required Lenders.

(b) Collateral. The Borrowers and the other Loan Parties shall have executed an
instrument of acknowledgement and confirmation reasonably satisfactory to the
Administrative Agent with respect to the guarantees, security interests and
liens created under the Loan Documents after giving effect to this First
Amendment.

SECTION 8. Representations and Warranties. The Company hereby represents and
warrants that (a) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents, shall be, after giving effect to
this First Amendment, true and correct in all material respects as if made on
and as of the First Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier time, in which
case such representations and warranties were true and correct in all material
respects as of such earlier time; provided that each

 

2



--------------------------------------------------------------------------------

reference to the Credit Agreement therein shall be deemed to be a reference to
the Credit Agreement after giving effect to this First Amendment and (b) after
giving effect to this First Amendment, no Default shall have occurred and be
continuing.

SECTION 9. Effects on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed. Except as otherwise expressly provided
herein, the execution, delivery and effectiveness of this First Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver of
any provision of the Loan Documents.

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS FIRST AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WAS SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.

SECTION 11. Loan Document. This First Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 12. Amendments; Execution in Counterparts; Notice. This First Amendment
shall not constitute an amendment of any other provision of the Credit Agreement
not referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Required Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect. This First Amendment may be executed in
counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

ARRIS GROUP, INC.

By:

    

Name:

Title:

ARRIS ENTERPRISES, INC.

By:

    

Name:

Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

    

Name:

Title:



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FIRST AMENDMENT TO THE ARRIS GROUP, INC.

CREDIT AGREEMENT

DATED AS OF MARCH 27, 2013

 

[LENDER]

By: 

      

Name:

 

Title:

By: 

      

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit A

2013 Subsidiary Reorganization

 

1. General Instrument International Holdings, Inc. converts to a single-member
US LLC.

 

2. General Instrument Corporation (“GIC”) contributes the minimal capital
required in exchange for stock of a newly formed Luxembourg S.à r.l., ARRIS
Holdings S.à r.l. (“Holdings S.à r.l.”).

 

3. Holdings S.à r.l. in turn contributes the minimal capital required in
exchange for stock of a newly formed Luxembourg S.à r.l., ARRIS Finance
S.à r.l., (“Finance S.à r.l.”).

 

4. GIC will, or will cause one of its Subsidiaries to, directly or through a
series of transactions, transfer to Holdings S.à r.l. all of the equity of the
following companies in exchange for Convertible Preferred Equity Certificates
(“CPECs”) issued by Holdings S.à r.l.:

General Instrument Hangzhou Holding Limited

General Instrument Sweden AB

General Instrument UK Ltd.

GIC International Holdings LLC (f/k/a General Instrument International Holdings,
Inc.)

GIC International Holdco LLC

GIC International Capital LLC

ARRIS Canada, Inc.

General Instrument Germany GmbH

 

5. GIC International Holdco LLC owns the equity of the following subsidiaries:

General Instrument New Zealand Ltd

General Instrument Belgium BVBA General Instrument Ecuador S.A.

General Instrument de Guatemala S.A.

General Instrument Netherlands BV

General Instrument Czech Republic S.R.O.

General Instrument Portugal Unipessoal Ltd.

General Instrument Switzerland GmbH

General Instrument Ve Telekomunikasyon Cihazlari Limited Sirketi

General Instrument Vietnam LLC

General Instrument Limited Liability Company (Russia)

 

6. Certain of these transfers likely will have intermediate steps where the
equity of a company is contributed to a foreign subsidiary of GIC (other than
Holdings S.à r.l.) in return for equity of such other Foreign Subsidiary, for
promissory notes or a combination thereof. All equity and promissory notes
received in these intermediate transactions will be, in subsequent steps,
contributed to Holdings S.à r.l. in exchange for CPECs.

 

7. All equity received pursuant to Paragraph 4 in any entity (other than CPECs
received from Holdings S.à r.l.) are also contributed to Holdings S.à r.l. in
exchange for CPECs.



--------------------------------------------------------------------------------

8. Holdings S.à r.l. will subsequently transfer the assets contributed to it to
Finance S.à r.l. which may then transfer some or all of such assets to other
Foreign Subsidiaries of ARRIS.

 

9. General Instrument International Holdings LLC, GIC International Holdco LLC
and GIC International Capital LLC are currently Guarantors under the Credit
Agreement and have pledged their assets as security for the Obligations under
the Credit Agreement. All three are holding companies which have no operations
and only hold equity of Foreign Subsidiaries. Each will need to be released from
its Guaranty and pledges under the Credit Agreement and (except for General
Instrument International Holdings LLC, which will be liquidated) will be Foreign
Subsidiaries going forward.

 

10. Lenders receive pledge of equity interests in Holdings S.à r.l. held by GIC
and CPECs held by GIC, in each case to the extent otherwise required by the
Credit Agreement